Citation Nr: 1624451	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to June 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that rating decision, the RO denied service connection for a back disability.

In April 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.

In June 2015, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Any current back disability is not related to a disease or injury in service. 


CONCLUSION OF LAW

Current back disability was not incurred or aggravated in service, and may not be presumed to be service-connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in an August 2010 letter. In that letter, VA advised him what information was needed to substantiate claims for service connection. The letter also informed him how VA assigns disability ratings and effective dates.

In the 2015 remand, the Board instructed the RO to obtain any additional medical records and to provide the Veteran an additional VA medical examination with file review and opinion. Additional medical records have been obtained. An examination was performed in October 2015, and VA physicians reviewed the file and provided opinions then and in February 2016. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service treatment records, post-service treatment records, VA medical examination reports and opinions, and a transcript of the Board hearing. The examination reports and opinions contain relevant findings and sufficient information and explanation to allow a decision on the issue on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran contends that he sustained back injury while changing truck tires during service, and that he continued to have back problems during and after service, through the present. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service records reflect that his main duties were as a truck driver. In January 1981, he was seen in sick call. He reported that he injured his back when changing truck tires the previous day. He indicated that he had back pain when bending. The treating clinician observed muscle spasm in the high thoracic area. There was no evidence of weakness or sensory changes. The clinician's impression was back strain. The treatment plan was use of muscle relaxants and analgesic medications and light duty. In a March 1981 medical history, the Veteran checked "no" for any history of recurrent back pain. On examination in March 1981, the examiner checked "normal" for the condition of the Veteran's spine. In April 1981, the Veteran was seen in sick call with back pain, sinus congestion, a cough, and vomiting. The treating physician reported that examination of the back showed benign results, with no evidence of nerve compression. The physician's assessment was back strain and viral gastroenteritis. He prescribed muscle relaxant medication and limitation for that day to light indoor duties with no heavy lifting. On examination in May 1981, the examiner checked "normal" for the condition of the Veteran's spine. In a June 1981 medical history, the Veteran checked "no" for any history of recurrent back pain.

There are no medical records from the year following the Veteran's separation from service. In the absence of competent evidence that he had disabling arthritis of the spine within that period, there is no basis to presume service connection for spine arthritis.

In VA outpatient treatment in December 2005, the Veteran reported low back pain, possibly due to a past injury from moving rototillers at work. He indicated that he worked as a truck driver and in home remodelling. The treating clinician prescribed medications for back pain. Records dated through 2015 show ongoing treatment for back pain. Lumbar spine x-rays taken in July 2010 showed mild degenerative disc disease at L3-L4 and L5-S1.

On VA examinations in October and December 2010, the Veteran reported that during service he injured his back while changing a truck tire. In December 2010, he related having had back pain recurrently since then. He indicated that the pain was progressively worse over time. The examiner found some limitation of flexion of the lumbar spine. In December 2010, the examiner expressed the opinion that it is less likely than not that the Veteran's current lumbar strain was caused by or a result of back strain during his service.

In the 2015 Board hearing, the Veteran reported that during service he hurt his back while changing truck tires. He stated that he was seen in sick call, and was given medications and restriction to light duty. He indicated that after that injury he continued to have back problems. He stated that the pain and limitations on activities worsened over the years. He indicated that in the earlier years he treated the pain on his own with a heating pad, rest, or a hot bath. He stated that later he received VA treatment, including medications, for his back pain. He reported that presently his back pain caused significant limitations on his capacity for lifting and other tasks. A neighbor stated that he helped the Veteran with lifting things.

On VA examination in October 2015, the examiner reported having reviewed the Veteran's medical records. The examiner found that the Veteran had lumbosacral strain and degenerative arthritis of the thoracolumbar spine. The Veteran reported ongoing low back pain, with daily flare-ups. The examiner found evidence of pain to palpation in the low back. The ranges of motion of the thoracolumbar spine were normal, and there was no evidence of pain on motion. Lumbosacral spine x-rays showed a minimal increase in degenerative changes since the July 2010 x-rays. The examiner expressed the opinion that there was not a greater than 50 percent probability that the back injury and symptoms noted in the service medical records caused the mild lumbar degenerative disc disease shown on x-ray in 2010.

In February 2016, another VA physician reviewed the Veteran's claims file. The reviewer noted that during service, in January 1981 and April 1981, the Veteran had back pain that clinicians described as strain and treated conservatively. The reviewer found that the symptoms and findings during service were consistent with minor, limited injuries. The reviewer noted that the January 1981 injury was located fairly high on the back, in the thoracic area. The reviewer also noted that examinations in March and June 1981 indicated a normal back without recurrent pain. The reviewer noted that the minimal lumbar degenerative changes shown on x-rays in 2010 and 2015 were consistent with changes typical with aging. Based on the history and evidence, the reviewer expressed the opinion that it is less likely than not that the thoracic muscle strain during service caused or aggravated the current lumbosacral area strain.

The Veteran has current low back pain and lumbar degeneration. During service, he had back strain after changing tires in January 1981 and back pain again in April 1981. The back problems in service occurred a fairly short time before his separation from service. In March and June 1981, however, he indicated that he had no history of recurrent back pain, and examiners did not find any back disorder. Thus, the records from the time of his service tend to indicate that his back problems were not ongoing at the time of his separation from service.

In treatment in 2005, the Veteran indicated that his chronic back pain might be related to injury sustained moving rototillers at work. From 2010 forward, he has related his current back pain to injury from changing tires during service. The information about the condition of the Veteran's back after service contains some differing impressions, then, and it is based on recollections of events in the fairly distant past. The VA physician who reviewed the file in 2016 provided fairly clear and persuasive explanation of her opinion against the likelihood of a relationship between the injuries and symptoms in service and the current problems. The greater persuasive weight of the evidence is against the back injuries and symptoms in service having caused or aggravated the current back problems, and thus is against service connection for the current disability.


ORDER

Entitlement to service connection for back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


